Citation Nr: 9903139	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-34 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant's spouse




ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
May 1951, and from August 1951 to January 1952.  His 
decorations include the Combat Infantryman Badge awarded for 
his service during the Korean War.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio.  

At the hearing on appeal in September 1998 before the 
undersigned sitting at the RO, the representative raised the 
issue of the veteran's entitlement to service connection for 
alcoholism secondary to post traumatic stress disorder.  This 
matter is referred to the RO for appropriate action.  The 
RO's attention is also directed to the question of the 
veteran's competency in relation to his receipt of monetary 
benefits from VA, especially in light of the grant of 
substantial monetary benefits here, the report of the 
psychological examination by VA in May 1997, and the 
information gathered at the hearing in 1998 suggesting that 
the veteran might be incapable of making prudent financial 
decisions.  


FINDING OF FACT

PTSD prevents the veteran from engaging in substantially 
gainful employment.



CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.132, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for his service-
connected disability is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance is required to comply with 38 U.S.C.A. § 5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).


Factual Background

The report of neuropsychological evaluation of the veteran by 
VA in July 1996 reflects that the veteran's spouse reported a 
change in his behavior including, leaving clothes on the 
floor, forgetting to flush the commode, forgetting routes he 
should know well, having mood swings and being argumentative 
and contradictory, exaggerating events to insure an ending 
consistent with his views, and diminished sexual interest.  
Test results primarily revealed memory deficit.  

When the veteran underwent a special psychological evaluation 
by VA in May 1997, findings were consistent with an increase 
in the severity of symptoms over the past few years.  As the 
result of extensive alcohol dependency and severe depression, 
it was concluded that the veteran may not be competent to 
handle his own funds.  The diagnoses on Axis I were PTSD, 
recurrent major depression and alcohol dependence.  The 
Global Assessment of Functioning (GAF) score was 41.  

On VA psychiatric examination in May 1997, the veteran's mood 
was depressed.  He admitted to past suicidal and homicidal 
ideation.  Delusions and hallucinations could be elicited.  
His judgment and insight were impaired, and his memory for 
recent and remote events was patchy.  The veteran's GAF score 
was 45.  The diagnoses on Axis I were severe PTSD, recurrent 
type major depression, and alcohol dependence.  The diagnosis 
on Axis IV was no gainful employment.  The examiner's 
assessment was that the veteran still continued with an 
increase in symptoms over the last couple years of PTSD with 
major depression and history of alcohol abuse which occurred 
while in the military service.  

On VA psychiatric examination in August 1997, the veteran 
complained of nightmares twice a week.  He felt depressed all 
the time and stated that he drank to feel better.  He became 
angry and irritable easily.  He reported having flashbacks 
from two to three times weekly to once a month, depending on 
the kinds of stressors in his life.  He constantly fought 
with his wife.  He was unable to get along with people and 
stayed to himself most of the time.  He avoided crowds and 
anything to do with war.  He heard voices, usually at night.  
On mental status examination, the veteran's affect was 
depressed.  He had suicidal thoughts, thinking what is the 
use of living and the world would be better off without me.  
He had very negative views about the future.  He was not 
delusional, but he had some ideas of reference.  The 
diagnoses were PTSD, alcohol dependent, and recurrent major 
depression.  The reported GAF score was 50.  

In a written statement received in January 1998, the 
veteran's brother described the torment the appellant 
experiences daily resulting from his combat experiences.  

That writing is fully consistent with the compelling 
testimony of the veteran's spouse during a hearing before the 
undersigned Member of the Board who chaired a hearing at the 
RO in September 1998.  At that hearing, with the veteran's 
written authorization, his spouse testified that he last 
worked ten to fifteen years ago; he was totally unable to 
work; that he did not contribute to household finances; that 
he did nothing in or around their residence; and that he did 
not associate with anyone.  The veteran's spouse also 
testified that her husband had shot her, and had tried to 
kill himself; that he openly discussed the fact that he had 
no reason to live and wanted to die; that he had episodes of 
screaming believing that an intruder was present, along with 
daily nightmares coupled with survivor guilt and 
recollections of combat incidents.  She further testified 
that the incidents were getting worse; that the veteran was 
easily agitated; and that he would not permit any type of 
social interaction to the extent that he locked himself in 
his room when children or grandchildren came to visit them.  
Also at the hearing, the representative, supported by the 
veteran's spouse, requested that a decision be made on the 
evidence of record and that there be no further examination 
of the veteran in connection with this claim because he was 
avoiding all treatment attempts, and was unable even to 
appear for the hearing.  


Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155. 

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole-recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  
Also the basis of a disability rating is the ability to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities in order to update the 
portion of the Rating Schedule, pertaining to mental 
disorders to ensure that current medical terminology and 
unambiguous criteria are used.  Moreover, the general rating 
formula for mental disorders was replaced with different 
criteria, and in some instances the nomenclature employed in 
the diagnosis of mental disorders was changed to conform with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition.  
38 C.F.R. §§ 4.125 to 4.130 (1998).

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board has reviewed the disability under the 
old and new criteria.  The Board notes that the RO has also 
evaluated the veteran's claim under both sets of regulations.  
During the adjudication process, the veteran was afforded an 
opportunity to comment on the RO's action.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the old criteria a 100 percent evaluation was warranted 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; or where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or where 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132.

Under the schedular criteria effective November 7, 1996, 38 
C.F.R. § 4.130, Diagnostic Code 9411 provides that a 100 
percent rating is warranted if there is a total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  Id. 

After considering all the evidence of record, it is the 
judgment of the Board that the veteran's PTSD precludes 
employment, and hence, a total rating is warranted under the 
old schedular standards.  In this respect, the evidence shows 
that the veteran suffers from irritability, anger, 
flashbacks, nightmares, and intrusive recollections which 
profoundly interfere with social interaction and precludes 
employability.  During 1997, VA clinicians reported GAF 
scores of 41 and 45, and 50, described the PTSD as being 
severe, and also described the veteran in a manner reflecting 
that he felt helpless and hopeless.  Those observations are 
corroborated by the appellant spouse's September 1998 hearing 
testimony which reflect that the veteran is completely 
isolated from society to the extent that he locks himself in 
his room when his children and grandchildren come to visit.  
He has not worked for many years and he receives Social 
Security disability benefits.  He had a past suicide attempt 
and injured his spouse in a shooting incident.  Based on 
testimony, it appears that the only thing which would prompt 
him to leave his residence is that, if he had the money, he 
would venture out to locate and consume alcohol to ease his 
torment from memories of war experiences.  The recorded GAF 
scores in the 40s are indicative of a major impairment 
regarding the ability to work.  It is further noteworthy that 
the examination findings over time reflect a rapid worsening 
of PTSD symptoms with increasing impact on the veteran's 
ability to work.  This trend toward worsening of symptoms is 
readily apparent from a review of recent examination reports 
when viewed in light of his spouse's testimony.  

Accordingly, it is the judgment of the Board that the 
evidence of record warrants a conclusion that PTSD by itself 
precludes employment for this veteran at this time.  
Admittedly, the objective evidence reflects that the veteran 
has medical problems which have impacted on his employability 
over the years, and it is apparent that these factors were 
considered by the RO in assigning the 30 percent disability 
rating for PTSD.  However, it is the judgment of the Board 
that the recent evidence shows continued worsening of the 
veteran's PTSD and that the most recent evidence, the 1998 
hearing testimony, reflects an extreme worsening of the 
psychiatric disability to the extent that the veteran could 
not be expected to work as the result of PTSD alone.  In view 
of the foregoing, and after resolving reasonable doubt in the 
veteran's favor, the Board finds that his PTSD currently 
warrants a 100 percent disability evaluation under the old 
schedular disability rating criteria.  


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the applicable regulations governing the payment of 
monetary benefits.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


